Case 20-11419 Doc 262 Filed 05/19/21 Entered 05/19/21 16:47:02 Main Document Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                                               *      CASE NO. 20-11419

   GENESIS VENTURE LOGISTICS, L.L.C.                    *      CHAPTER 11

            DEBTOR                                      *      SUBCHAPTER V

          MOTION FOR ORDER APPROVING THE SETTLEMENT AGREEMENT
            PURSUANT TO BANKRUPTCY RULE 9019 REACHED BETWEEN
        THE DEBTOR, DUNHAM-PRICE GROUP, LLC, AND DP AGGREGATES, LLC

            NOW INTO COURT, comes Genesis Venture Logistics, L.L.C. (the “Debtor”), through

   undersigned counsel, and with the consent of Dunham-Price Group, LLC and DP Aggregates,

   LLC (together, “DP”) does hereby submit this Motion for Order Approving the Settlement

   Agreement Pursuant to Bankruptcy Rule 9019 Reached Between the Debtor, Dunham-Price

   Group, LLC, and DP Aggregates, LLC (the “Settlement Motion”). In support of the Settlement

   Motion, the Debtor avers as follows:

                                   JURISDICTION AND VENUE

            1.    Pursuant to 28 U.S.C. §§157(b) and 1334, this Court has jurisdiction (i) to hear

   and determine this Motion, and (ii) over the persons and property affected hereby. The subject

   matter of the Motion is a core proceeding pursuant to 28 U.S.C. §157(b)(2). Venue of this

   proceeding and jurisdiction is proper in this district pursuant to 28 U.S.C. §§1408 and 1409.

            2.    The authority for the relief requested herein is Rule 9019 of the Federal Rules of

   Bankruptcy Procedure (“Bankruptcy Rule(s)”).

                            PENDING ADVERSARY PROCEEDINGS

            3.    On November 6, 2020, Civil Action No. 19-13293, titled Genesis Venture

   Logistics, LLC v. Dunham-Price Group, LLC and DP Aggregates, LLC, which was pending in




   {00375755-1}
                                                   1
Case 20-11419 Doc 262 Filed 05/19/21 Entered 05/19/21 16:47:02 Main Document Page 2 of 5




   the United States District Court for the Eastern District of Louisiana, was referred to this Court

   as Adversary Proceeding No. 20-01064 (the “Adversary Proceeding”).

                                       RELIEF REQUESTED

            4.     By this Settlement Motion, the Debtor is seeking an order from this Court

   approving the terms of the Agreement attached hereto as Exhibit A and granting the Debtor the

   authority to enter into the Agreement as the settlement is fair and reasonable and in the best

   interest of the estate. The Debtor, also seeks that the Order indicate that this Court will retain

   jurisdiction to enforce the terms of any order regarding the Settlement Motion.

                                  SUMMARY OF SETTLEMENT

              5.    The Debtor and DP have reached a settlement which includes a full and mutual

     walk away and release of all claims by all parties, and resolution of the Adversary Proceeding

    which includes the voluntary dismissal with prejudice of the Complaint, and all Counterclaims.

                                 APPROVAL UNDER RULE 9019

            6.     Bankruptcy Rule 9019(a) provides, in relevant part, that “[o]n motion by the

   trustee [or debtor] and after notice and hearing the court may approve a compromise and

   settlement.” Fed. Bank. R. 9019(a). Bankruptcy Rule 9019(a) “empowers the Bankruptcy Court

   to approve compromises and settlements if they are in the best interests of the estate.” Vaughn v.

   Drexel Burnham Lambert Grp., Inc. (In re Drexel Lambert Grp., Inc.), 134 B.R. 499, 505

   (Bankr. S.D.N.Y. 1991).

            7.     Under this rule, “[a]pproval should only be given if the settlement is ‘fair and

   equitable and in the best interest of the estate.’” In re Cajun Electric Power Cooperative, Inc.,

   119 F.3d 349, 355 (5th Cir. 1997) (citations omitted).




   {00375755-1}
                                                   2
Case 20-11419 Doc 262 Filed 05/19/21 Entered 05/19/21 16:47:02 Main Document Page 3 of 5




            8.    “In deciding whether a settlement of litigation is fair and equitable, a judge in

   bankruptcy must make a well-informed decision, ‘[c]omparing the terms of the compromise with

   the likely rewards of litigation.’” In re Cajun Electric, 119 F.3d at 355 (citations omitted). In

   particular, the Court should evaluate the following factors: (1) the probability of success in the

   litigation, with due consideration for the uncertainty in fact and law; (2) the complexity and

   likely duration of the litigation and any attendant expense, inconvenience and delay; and (3) all

   other factors bearing on the wisdom of the compromise. Id. (citations omitted).

            9.    The Agreement’s terms are an amicable resolution to a continuing dispute

   between the Debtor and DP. The Agreement brings to a close the ongoing litigation. Further,

   the Agreement provides for the release of all claims asserted against the Debtor, thereby

   removing a potential liability against the estate. The Agreement does not require any payment

   by either party. The Agreement provides further economic incentive to the estate as it stops it

   from incurring additional professional fees and costs in litigating the Adversary Proceeding.

   Thus, this Court should grant the relief requested by the Debtor as the terms of the Agreement,

   which reaches a final resolution of all controversies between the Debtor and DP arising out of the

   Barge Transportation Agreement, is fair and reasonable. The Agreement is in the best interest of

   the Debtor and its estate as it finalizes the pending disputes while preventing future litigation as

   the parties all agree to mutual releases.

            WHEREFORE, the Debtor, Genesis Venture Logistics, LLC, prays for an order

   approving the Agreement and for all other relief that is just and equitable.




   {00375755-1}
                                                    3
Case 20-11419 Doc 262 Filed 05/19/21 Entered 05/19/21 16:47:02 Main Document Page 4 of 5




            Dated: May 19, 2021



                                             Respectfully submitted,

                                             /s/Michael E. Landis
                                             Greta M. Brouphy, La. Bar No. 26216
                                             Michael E. Landis, La. Bar No. 36542
                                             HELLER, DRAPER & HORN, L.L.C.
                                             650 Poydras Street, Suite 2500
                                             New Orleans, LA 70130-6103
                                             Telephone: 504.299.3300/Fax: 504.299.3399
                                             gbrouphy@hellerdraper.com
                                             mlandis@hellerdraper.com

                                             Attorneys for the Debtor


                                      Certificate of Service

          I hereby certify that I caused the above and foregoing to be served upon the following
   through this Court’s ECF Noticing System on May 19, 2021:

       •    Kirk N Aurandt kaurandt@daiglefisse.com
       •    Christy Renee Bergeron Christy.Bergeron@usdoj.gov
       •    Greta M. Brouphy gbrouphy@hellerdraper.com, vgamble@hellerdraper.com
       •    Ben E Clayton ben@claytonlawfirmllc.com
       •    Benjamin E. Clayton ben@claytonlawfirmllc.com
       •    Joshua P. Clayton josh@claytonlawfirmllc.com
       •    Leo David Congeni leo@congenilawfirm.com, michelle@congenilawfirm.com
       •    Heather L. Kirk hkirk@joneswalker.com
       •    Michael E. Landis mlandis@hellerdraper.com,
            esixkiller@hellerdraper.com;jmarino@hellerdraper.com;cdunn@hellerdraper.com
       •    Mark C. Landry mlandry@newmanmathis.com
       •    Edna Ayliffe Latchem edna.ayliffe.latchem@gmail.com, ayliffe@intersurf.com
       •    Robert A. Mathis rmathis@newmanmathis.com
       •    Michael W. McMahon mmcmahon@daiglefisse.com
       •    Mark Mintz mmintz@joneswalker.com, hstewart@joneswalker.com;mark-mintz-
            4822@ecf.pacerpro.com
       •    Harry Morse harry@harrymorse.com
       •    Stewart Peck speck@lawla.com, ymaranto@lawla.com
       •    Stephen T. Perkins sperkins@twpdlaw.com, afries@twpdlaw.com
       •    Ryan James Richmond ryan@snw.law
       •    Richard A Rozanski richard@rarlaw.net
       •    Jefferson R. Tillery jtillery@joneswalker.com



   {00375755-1}
                                                4
Case 20-11419 Doc 262 Filed 05/19/21 Entered 05/19/21 16:47:02 Main Document Page 5 of 5




       •    Office of the U.S. Trustee   USTPRegion05.NR.ECF@usdoj.gov

   Further I hereby certify that I caused the foregoing to be served upon the attached mailing
   matrix, via U.S. Mail, First Class, with prepaid postage and properly addressed this 19th day of
   May, 2021.


                                               /s/Michael E. Landis
                                               Michael E. Landis, La. Bar No. 36542




   {00375755-1}
                                                  5
